Exhibit 10.3

COOPER (QINGDAO) TIRE CO., LTD.

 

LOGO [g169971st105.jpg]

CAPITAL INCREASE AGREEMENT

JANUARY 4, 2016



--------------------------------------------------------------------------------

TABLE OF CONTENT

 

     Pages   CLAUSE I CAPITAL INCREASE      2    CLAUSE II CAPITAL SURPLUS     
2    CLAUSE III POST CAPITAL INCREASE SHAREHOLDING STRUCTURE OF THE COMPANY     
3    CLAUSE IV GOVERNMENT APPROVAL AND REGISTRATION      3    CLAUSE V
CONDITIONS PRECEDENT TO THE CLOSING      4    CLAUSE VI CLOSING      4    CLAUSE
VII TERMINATION      5    CLAUSE VIII GOVERNING LAW AND DISPUTE RESOLUTION     
6    CLAUSE IX MISCELLANEOUS      6    EXHIBIT A AMENDMENTS      10    EXHIBIT B
BOARD RESOLUTION OF THE COMPANY      16   



--------------------------------------------------------------------------------

Capital Increase Agreement

This Capital Increase Agreement (this “Agreement”) is dated January 4, 2016 and
made

BY AND AMONG:

 

(1) Cooper Tire (China) Investment Co., Ltd. LOGO [g1699711.jpg] , a company
duly registered and existing under the laws of the People’s Republic of China
(“China” or “PRC”) and whose registered address is at F17, Kirin Plaza Building,
666 Gubei Road, Shanghai, PRC200336 (“Cooper”);

 

(2) COOPER TIRE HOLDING COMPANY, a company duly registered and incorporated
under the laws of State of Ohio, United States of America with its registered
office at 701 Lima Avenue, Findlay, OH 45840 (“CTHC”);

 

(3) Qingdao Yiyuan Investment Co., Ltd. LOGO [g1699712.jpg] , a company duly
registered and existing under the laws of China and whose registered address is
at no. 207 Tianxin Road, Mingcun Town, Pingdu, Qingdao LOGO [g169971st107c.jpg]
(“Yiyuan”) ; and

 

(4) Cooper (Qingdao) Tire Co., Ltd LOGO [g169971st107d.jpg] , a company duly
registered and existing under the laws of China and whose registered address is
at No. 210 Tianxin Road, Mingcun Town, Pingdu, Qingdao LOGO [g169971st107e.jpg]
(the “Company”).

Cooper, CTHC, Yiyuan and Company are each hereinafter referred to individually
as a “Party” and collectively as the “Parties”.

RECITAL

WHEREAS, as of the date of this Agreement, the total investment of the Company
is RMB 1,050,000,000 and its registered capital is RMB 350,000,000. Cooper owns
51.86% of the equity interest of the Company, while CTHC owns 4.32% and Yiyuan
owns 43.82%;

WHEREAS, the Company contemplates to increase its registered capital from RMB
350,000,000 to RMB 438,236,991 where Cooper and CTHC will subscribe the entire
incremental registered capital at premium to own 60% and 5% of the registered
capital of the Company respectively. Upon completion of such capital increase
(hereinafter “Capital Increase”), Yiyuan will own 35% of the equity interest of
the Company;

WHEREAS, the board of the directors of the Company has resolved that such
Capital Increase is beneficial to the Company and shall proceed accordingly by
unanimous vote, and Yiyuan further agrees to waive its right of first refusal
with respect to the subscription of Capital Increase; and

 

- 1 -



--------------------------------------------------------------------------------

WHEREAS, the Parties further agree to enter into the amendments to the joint
venture contract dated January 4, 2016 (the “JVC”) and the amendments to the
articles of association dated January 4, 2016 (the “AOA”) (the amendments of the
JVC and the AOA, collectively, the “Amendments”) of the Company to reflect the
changes regarding to the Capital Increase.

NOW, THEREFORE, in consideration of mutual promises and other valuable
consideration, the Parties hereto agree as follows:

CLAUSE I CAPITAL INCREASE

 

1.1 Capital Increase

Subject to the terms and conditions of this Agreement, the Company will issue
the Additional Registered Capital for RMB 88,236,991 the “Capital Increase
Amount”), and Cooper and CTHC hereby agree to purchase such Additional
Registered Capital in an amount of RMB 323,076,923 and RMB 26,923,077,
respectively, at premium (hereinafter the “Capital Injection Amount”).

 

1.2 Yiyuan’s Waiver of Right of First Refusal

Yiyuan hereby irrevocably waives its right of first refusal with respect to the
Capital Increase and agrees that Cooper and CTHC will subscribe the entire
Capital Increase Amount at premium by injecting the entire Capital Injection
Amount. Yiyuan shall have no right or claim against Cooper, CTHC or the Company
in relation to such Capital Increase.

Yiyuan further acknowledges that upon the completion of the Capital Increase,
its shareholding in the Company shall be diluted from 43.82% to 35% due to the
\subscription of the Capital Increase Amount by Cooper and CTHC.

 

1.3 Use of Capital Injection Amount

RMB 88,236,991 out of the Capital Injection Amount shall be injected to the
Company as the registered capital, while the remaining amount shall be
contributed to the capital reserve fund of the Company as capital surplus (the
“Capital Surplus”).

CLAUSE II CAPITAL SURPLUS

 

2.1 Use of Capital Reserve Fund. The capital reserve fund shall be used to
(a) expand the production and business sale, (b) increase the registered
capital, and (c) make up the loss of the Company in accordance with the Company
Law of the PRC. However, Capital Surplus is prohibited from being applied to
make up the loss of the Company.

 

2.2 Conversion of the Capital Surplus. Upon the resolution of the board of the
directors of the Company, the Capital Surplus should be converted into the
registered capital of the Company and being subscribed by each Party in
accordance with its respective shareholding at the time in the Company.

 

2



--------------------------------------------------------------------------------

CLAUSE III POST CAPITAL INCREASE SHAREHOLDING STRUCTURE OF THE COMPANY

 

3.1 Registered Capital of the Company after Capital Increase

After the Capital Increase, the registered capital of Company is RMB
438,236,991.

The total investment of the Company is RMB 1,314,710,973 .

 

3.2 Parties’ Respective Shareholding after Capital Increase

Upon the completion of the Capital Increase, the Parties’ respective
shareholding in the Company is as follows:

 

Party

 

Capital Contribution

 

Shareholding

Cooper

  RMB 262,942,195   60%

CTHC

  RMB 21,911,850   5%

Yiyuan

  RMB 153,382,946   35%

CLAUSE IV GOVERNMENT APPROVAL AND REGISTRATION

 

4.1 Filing with Approval Authorities

With the assistance of the Parties, the Company shall prepare any documents
required to be submitted to local branch of the China Ministry of Commerce (the
“MOC’) and the State Administration of Industry and Commerce (collectively with
the MOC, the “Approval Authorities”) for the approval and the registration for
the Capital Increase, and file such necessary documents with the Approval
Authorities on the date of this Agreement.

 

4.2 Filing Documents

The following documents should be executed and submitted for the filing with the
Approval Authorities:

 

  (a) a copy of the application form for the capital increase;

 

  (b) a copy of the feasibility study (or a project report) for the Capital
Increase;

 

  (c) a copy of the board resolution of the Company approving the Capital
Increase under this Agreement and the execution of this Agreement;

 

  (d) a copy of the capital increase agreement executed by the parties;

 

  (e) copies of the JVC, AOA and the Amendments;

 

3



--------------------------------------------------------------------------------

  (f) a copy of the opinion from the relevant authorities if the Capital
Increase involves urban planning, land, environmental, public safety and fire
protection issues; and

 

  (g) any other documents requested by the Approval Authorities.

CLAUSE V CONDITIONS PRECEDENT TO THE CLOSING

 

5.1 Condition Precedents to the Closing.

Cooper and CTHC’s obligations of injecting the Capital Injection Amount and the
unpaid registered capital from the current registered capital of the Company,
i.e., RMB149,917,301 (the “Unpaid Registered Capital”), pursuant to Clause 6.2
is conditional upon the satisfaction, or unless otherwise waived by Cooper or
CTHC, of any and all of the following conditions:

 

  5.1.1 this Agreement, the ETA, the JVC, and the Amendments are duly approved
by and registered with the Approval Authorities;

 

  5.1.2 an approval certificate issued by the MOC indicating that Cooper and
CTHC respectively own 60% and 5% of equity interest of the Company;

 

  5.1.3 a newly issued business license from the AIC indicating a new registered
capital in an amount of RMB438,236,991 (the “New Business License”);

 

  5.1.4 the due execution of the Amendments by and between the Company, Cooper,
CTHC and Yiyuan in a form and substance as set forth in Exhibit A;

 

  5.1.5 the board of directors of the Company have adopted an unanimous
resolution approving the Capital Increase under this Agreement and the execution
of this Agreement in a form and substance as set forth in Exhibit B; and

 

  5.1.6 the Company and Yiyuan have duly performed and complied with all
covenants, obligations and agreements contemplated under this Agreement and the
ETA.

 

5.2 Yiyuan’s Covenant

Yiyuan hereby undertakes to work with Cooper and CTHC in good faith and
cooperate with Cooper and CTHC by taking necessary actions and executing
documents required by Cooper and CTHC for the purpose of the Capital Increase
until its completion.

CLAUSE VI CLOSING

 

6.1 Closing

Upon the fulfillment of the conditions set forth under Clause 5.1 hereof or
waiver of same by Cooper and CTHC (the “Closing”), Cooper and CTHC shall make
the Capital

 

4



--------------------------------------------------------------------------------

Injection Amount and the Unpaid Registered Capital in accordance with the
timetable in Article 6.2 to the bank account subsequently designated by the
Company.

 

6.2 Capital Injection Timetable

The Parties agree that the Capital Injection Amount and the Unpaid Registered
Capital shall be injected by Cooper and CTHC by installment based on the
operation and business necessity in accordance with the timetable below:

 

  6.2.1 within 30 days after the issuance of the New Business License , Cooper
shall inject RMB 323,023,487 and CTHC shall inject RMB 26,918,624;

 

  6.2.2 within 210 days after the issuance of the New Business License, Cooper
shall inject RMB 138,438,637 and CTHC shall inject RMB 11,536,553;

The Parties further agree that Cooper and CTHC have the right (but not the
obligation) to accelerate the injection of the Capital Injection Amount at their
sole discretions based on the operation and business necessity.

 

6.3 Investor’s Certificate

Within three (3) days after the receipt of each capital injection from Cooper
and CTHC, the Company shall issue an investment certificate indicating the
following information of the Company: (a) the name, (b) the incorporation date,
(c) the registered capital, (d) name of the investor, (e) capital injection by
cash, (f) the amount and the date for the capital injection and (g) the date of
the investor certificate and apply the official chop of the Company as the
evidence of Cooper and CTHC’s capital injection.

CLAUSE VII TERMINATION

 

7.1 Termination

This Agreement constitutes the binding and irrevocable agreement of the Parties
to consummate the transactions contemplated hereby, and this Agreement may be
terminated only as follows:

 

  7.1.1 By the written consent of all Parties;

 

  7.1.2 By Cooper, if Cooper and CTHC exercise its right under Article 10 of the
equity transfer agreement executed by and among the Parties and LI Xinhu LOGO
[g169971st111a.jpg] dated January 4, 2016 (the “ETA”); or

 

  7.1.3 By any Party, if the JVC is terminated.

 

7.2 Effect of Termination

In the event of a termination of this Agreement pursuant to this Clause VII,
each Party shall pay its own costs and expenses incurred in connection with this
Agreement, and no Party (or any of its officers, directors, employees, agents,
representatives or shareholders) shall be liable to any other Party or Parties
for any costs, expenses,

 

5



--------------------------------------------------------------------------------

damage or loss of anticipated profits hereunder. Notwithstanding the foregoing,
the Parties shall retain any and all rights in connection with a breach of any
covenant, obligation or agreement hereunder.

CLAUSE VIII GOVERNING LAW AND DISPUTE RESOLUTION

The formation, validity, interpretation, execution, enforcement, amendment and
termination of this Agreement shall be governed by the laws of China. Any
dispute arising from or related to this Agreement shall be settled in accordance
with the dispute resolution section of the JVC by and between the Parties.

CLAUSE IX MISCELLANEOUS

 

9.1 Effectiveness

This Agreement shall become effective upon the approval by the Approval
Authorities.

 

9.2 Expenses

Unless otherwise expressly agreed upon by the Parties, expenses incurred by each
Party in connection with the transaction contemplated by this Agreement shall be
borne by such Party.

 

9.3 Entire Agreement

This Agreement and the ETA constitute the entire agreement between the Parties
relating to the subject matter of this Agreement at the date of this Agreement,
and supersede any previous written or oral agreement between the Parties in
relation to the Capital Increase.

 

9.4 Waiver

No failure to exercise, and no delay in exercising, on the part of any Party of
any right or remedy under this Agreement shall operate as a waiver of such right
or remedy nor shall any single or partial exercise of any right or remedy
preclude the exercise of any other right or remedy.

 

9.5 Notices

Except where specifically provided otherwise, all notices and other
communications authorized hereunder shall be given in writing to the person
listed below either by personal delivery to said person, by registered or
certified mail, return receipt requested, or by courier. Notices sent via
facsimile must be confirmed through personal delivery of the original by means
of at least one of the methods outlined herein. Any changes to the contact
information of a Party below shall be effective upon a written notice to the
other Parties.

Cooper

 

 

6



--------------------------------------------------------------------------------

Address: F17, Kirin Plaza Building, 666 Gubei Road, Shanghai, PRC 200336

Tel: 021-61273399

Fax: 021-62086722

Attn: Mr. Aaron Hu

CTHC

Address: 701 Lima Avenue, Findlay, OH, U.S.A.

Tel: 419.420.6059

Fax: 419.831.6940

Attn: Stephen Zamansky

Yiyuan

Address: 207 Tianxin Road, Mingcun Town, Pingdu, Qingdao

Tel: (86)532-81638575

Fax: (86)532-68862860

Attn: Mr. Geng Ming

The Company

Address: No. 210 Tianxin Road, Mingcun Town, Pingdu, Qingdao

Tel: (86)532-86318166

Fax: (86)532-86318117

Attn: Mr. Wang Shunguo

 

9.6 Modification and Amendment

No amendment or modification of this Agreement, whether by way of addition,
deletion or other change of any of its terms, shall be valid or effective unless
a variation is agreed to in writing and signed by authorized representatives of
each of the Parties.

 

9.7 Successors

This Agreement shall inure to the benefit of and be binding upon each of the
Parties and their respective successors.

 

9.8 Severability

If at any time any provision in this Agreement is or becomes illegal, invalid or
unenforceable, in whole or in part, under any enactment or rule of law, such
provision or part shall to that extent be deemed not to form part of this
Agreement but the legality, validity or enforceability of the remainder of this
Agreement shall not be affected.

 

9.9 Language

This Agreement is being executed both in English and Chinese, and both versions
shall have equal effect. In case of any discrepancy, the Chinese version of this
Agreement shall prevail.

 

9.10 Counterparts

 

7



--------------------------------------------------------------------------------

This Agreement is made in seven (7) original counterparts in Chinese, and four
(4) original counterparts in English with each Party holding one (1) original in
Chinese and English and the rest for approval and registration purposes.

[Signature Page Follows]

 

8



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement has been executed by the duly authorized
representatives of the Parties on the date first above written.

Cooper Tire (China) Investment Co., Ltd. LOGO [g169971st115a.jpg]

 

By:  

/s/ Allen Tsaur

Name:   Allen Tsaur Title:   Chairman

 

Cooper Tire Holding Company By:  

/s/ Jack Jay McCracken

Name:   Jack Jay McCracken Title:   Assistant Secretary

Qingdao Yiyuan Investment Co., Ltd. LOGO [g169971st115b.jpg]

 

By:   LOGO [g169971g21v11.jpg] Name:   LOGO [g169971g05e47.jpg] Title:   Legal
Representative

Cooper Qingdao Tire Co., Ltd LOGO [g169971st115c.jpg]

 

By:  

/s/ Allen Tsaur

Name:   Allen Tsaur Title:   Chairman

SIGNATURE PAGE TO CAPITAL INCREASE AGREEMENT



--------------------------------------------------------------------------------

EXHIBIT A

AMENDMENTS

AMENDMENT TO THE JOINT VENTURE CONTRACT OF

COOPER (QINGDAO) TIRE CO., LTD

Cooper (Qingdao) Tire Co., Ltd. (the “Company”) is a Sino-foreign equity joint
venture company established by Qingdao Yiyuan Investment Co., Ltd., Cooper Tire
(China) Investment Co., Ltd. and Cooper Tire Holding Company (collectively, the
“Shareholders”) in Pingdu, Qingdao, Shandong Province, China. In accordance with
the unanimous written resolution adopted by all directors of the Company on
            , 201     and the consensus of the Shareholders, the Joint Venture
Contract of the Company (the “JVC”) shall be amended as follows:

Article 5.1 of the JVC currently reads as follows:

“The Total Investment of the Joint Venture shall be Renminbi 1,050,000,000
(RMB1,050,000,000). The Registered Capital of the Joint Venture shall be
Renminbi three hundred and fifty million (RMB 350,000,000).

Capital Structure of the Joint Venture.

 

(1) Party A has contributed or subscribed for Renminbi 153,382,947, representing
43.82 percent (43.82%) of the Registered Capital;

 

(2) Cooper has contributed or subscribed for Renminbi 181,492,664, representing
51.86 percent (51.86 %) of the Registered Capital; and

 

(3) CTHC has contributed or subscribed for Renminbi 15,124,389, representing
4.32 percent (4.32%) of the Registered Capital.”

Article 5.1 of the JVC shall be amended so as to read as follows:

“The Total Investment of the Joint Venture shall be Renminbi 1,314,710,973
(RMB1,314,710,973). The Registered Capital of the Joint Venture shall be
Renminbi three hundred and fifty million (RMB438,236,991).

Capital Structure of the Joint Venture.

 

(1) Party A has contributed or subscribed for Renminbi 153,382,946, representing
35 percent (35%) of the Registered Capital;

 

(2) Cooper has contributed or subscribed for Renminbi 262,942,195, representing
60 percent (60 %) of the Registered Capital; and

 

(3) CTHC has contributed or subscribed for Renminbi 21,911,850, representing 5
percent (5%) of the Registered Capital.

Capital Injection Timetable of the Joint Venture.

 

10



--------------------------------------------------------------------------------

(1) within 30 days after the issuance of the new business license of the Joint
Venture, Cooper shall inject RMB 323,023,487 and CTHC shall inject RMB
26,918,624; and

 

(2) within 210 days after the issuance of the new business license of the Joint
Venture, Cooper shall inject RMB 138,438,637 and CTHC shall inject RMB
11,536,553.”

All the other provisions of the JVC remain unchanged.

The foregoing amendment shall become effective upon approval by the relevant
examination and approval authority in charge of such matter, and shall
constitute an integral part of the JVC.

[SIGNATURE PAGE FOLLOWS NEXT]

 

11



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the Parties has executed this Amendment or has
caused this Amendment to be executed by its duly authorized officer or officers
as of the date first above written.

 

Party A: QINGDAO YIYUAN INVESTMENT CO., LTD. LOGO [g169971st118a.jpg] By   LOGO
[g169971g21v11.jpg] Name:   LOGO [g169971g05e47.jpg] Position:   Legal
Representative Party B: COOPER TIRE (CHINA) INVESTMENT CO., LTD. LOGO
[g169971st118b.jpg] By  

/s/ Allen Tsaur

Name:   Allen Tsaur Position:   Chairman COOPER TIRE HOLDING COMPANY By  

/s/ Jack Jay McCracken

Name:   Jack Jay McCracken Position:   Assistant Secretary

SIGNATURE PAGE TO AMENDMENT TO EQUITY JOINT VENTURE CONTRACT



--------------------------------------------------------------------------------

AMENDMENT TO THE ARTICLES OF ASSOCIATION OF

COOPER (QINGDAO) TIRE CO., LTD

Cooper (Qingdao) Tire Co., Ltd. (the “Company”) is a Sino-foreign equity joint
venture company established by Qingdao Yiyuan Investment Co., Ltd., Cooper Tire
(China) Investment Co., Ltd. and Cooper Tire Holding Company (collectively, the
“Shareholders”) in Pingdu, Qingdao, Shandong Province, China. In accordance with
the unanimous written resolution adopted by all directors of the Company on
            , 201     and the consensus of the Shareholders, the Articles of
Association of the Company (the “AOA”) shall be amended as follows:

Article 12 of the AOA currently reads as follows:

“The Total Investment of the Joint Venture shall be Renminbi 1,050,000,000
(RMB1,050,000,000). The Registered Capital of the Joint Venture shall be
Renminbi three hundred and fifty million (RMB 350,000,000).

Capital Structure of the Joint Venture.

 

(1) Party A has contributed or subscribed for Renminbi 153,382,947, representing
43.82 percent (43.82%) of the Registered Capital;

 

(2) Cooper has contributed or subscribed for Renminbi 181,492,664, representing
51.86 percent (51.86 %) of the Registered Capital; and

 

(3) CTHC has contributed or subscribed for Renminbi 15,124,389, representing
4.32 percent (4.32%) of the Registered Capital.”

Article 12 of the AOA shall be amended so as to read as follows:

“The Total Investment of the Joint Venture shall be Renminbi 1,314,710,973
(RMB1,314,710,973). The Registered Capital of the Joint Venture shall be
Renminbi three hundred and fifty million (RMB438,236,991).

Capital Structure of the Joint Venture.

 

(1) Party A has contributed or subscribed for Renminbi 153,382,946, representing
35 percent (35%) of the Registered Capital;

 

(2) Cooper has contributed or subscribed for Renminbi 262,942,195, representing
60 percent (60 %) of the Registered Capital; and

 

13



--------------------------------------------------------------------------------

(3) CTHC has contributed or subscribed for Renminbi 21,911,850, representing 5
percent (5%) of the Registered Capital.

Capital Injection Timetable of the Joint Venture.

 

(1) within 30 days after the issuance of the new business license of the Joint
Venture, Cooper shall inject RMB 323,023,487 and CTHC shall inject RMB
26,918,624; and

 

(2) within 210 days after the issuance of the new business license of the Joint
Venture, Cooper shall inject RMB 138,438,637 and CTHC shall inject RMB
11,536,553.”

All the other provisions of the AOA remain unchanged.

The foregoing amendment shall become effective upon approval by the relevant
examination and approval authority in charge of such matter, and shall
constitute an integral part of the AOA.

[SIGNATURE PAGE FOLLOWS NEXT]

 

14



--------------------------------------------------------------------------------

IN WITNESS where this Amendment has been duly entered into by the Parties the
day and year first above written.

 

Party A: QINGDAO YIYUAN INVESTMENT CO., LTD LOGO [g169971st121a.jpg] By   LOGO
[g169971g21v11.jpg] Name:   LOGO [g169971g05e47.jpg] Position:   Legal
Representative Party B: COOPER TIRE (CHINA) INVESTMENT CO., LTD. LOGO
[g169971st121b.jpg] By  

/s/ Allen Tsaur

Name:   Allen Tsaur Position:   Chairman COOPER TIRE HOLDING COMPANY By  

/s/ Jack Jay McCracken

Name:   Jack Jay McCracken Position:   Assistant Secretary

SIGNATURE PAGE TO AMENDMENT TO ARTICLES OF ASSOCIATION



--------------------------------------------------------------------------------

EXHIBIT B

BOARD RESOLUTION OF THE COMPANY

COOPER (QINGDAO) TIRE CO., LTD

BOARD RESOLUTION

 

LOGO [g169971st122d.jpg]

We, the undersigned, being the board members (the “Directors”) of Cooper
(Qingdao) Tire Co., Ltd. (the “Company”), hereby consent to the following
matters and adopt these resolutions in accordance with the Joint Venture
Contract (“JVC”) of the Company, the Articles of Association (“AoA”) of the
Company and the relevant laws and regulations of China on             , 201    :

 

LOGO [g169971st122a.jpg]

RESOLVED that the registered capital of the Company shall be increased to RMB
438,236,991, and the total investment of the Company shall be increased to
RMB1,314,710,973;

 

LOGO [g169971st122b.jpg]

RESOLVED that a capital increase agreement shall be executed among all the
shareholders of the Company, i.e., Qingdao Yiyuan Investment Co., Ltd., Cooper
Tire (China) Investment Co., Ltd. and Cooper Tire Holding Company, to agree on
certain terms and conditions for this capital increase;

 

LOGO [g169971122nn.jpg]

RESOLVED that the JVC and AoA of the Company shall be amended accordingly, and
the aforementioned amendments to JVC and AOA shall become effective upon
approval by the relevant examination and approval authority in charge of such
matter.

 

16



--------------------------------------------------------------------------------

LOGO [g169971st123a.jpg]

The above resolutions shall become effective upon due execution by all the
directors as of the date first above written.

 

LOGO [g169971st123b.jpg]

[SIGNATURE PAGE FOLLOWS/ LOGO [g169971st123c.jpg] ]

 

17



--------------------------------------------------------------------------------

[SIGNATURE PAGE OF BOARD RESOLUTION]

 

LOGO [g169971st124a.jpg]

IN WITNESS WHEREOF, the Directors of the Company have executed this Board
Resolution as of             , 201    .

 

LOGO [g169971st124b.jpg]

COOPER (QINGDAO) TIRE CO., LTD

 

LOGO [g169971st124c.jpg]

 

By/ LOGO [g169971st124d.jpg] :  

 

Name/ LOGO [g169971st124e.jpg] :   Title/ LOGO [g169971st124f.jpg] :   Chairman/
LOGO [g169971st124g.jpg]

 

By/ LOGO [g169971st124d.jpg] :  

 

Name/ LOGO [g169971st124e.jpg] :   Title/ LOGO [g169971st124f.jpg] :   Director/
LOGO [g169971st124k.jpg]

 

By/ LOGO [g169971st124d.jpg] :  

 

Name/ LOGO [g169971st124e.jpg] :   Title/ LOGO [g169971st124f.jpg] :   Director/
LOGO [g169971st124k.jpg]

 

18